200 Ga. App. 537 (1991)
408 S.E.2d 836
BROWN
v.
THE STATE.
A91A1117.
Court of Appeals of Georgia.
Decided July 16, 1991.
John H. Tarpley, for appellant.
Robert E. Wilson, District Attorney, Barbara B. Conroy, Nancy B. Allstrom, Assistant District Attorneys, for appellee.
McMURRAY, Presiding Judge.
Via indictment, defendant was charged with the offense of aggravated assault by making an assault upon the person of Rawlins Hinton with a gun. Defendant was convicted and, following the denial of his motion for a new trial, he appealed. Held:
1. The evidence was more than sufficient to enable any rational trier of fact to find defendant guilty of the offense of aggravated assault beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560); Steele v. State, 196 Ga. App. 330 (2) (396 SE2d 4). It was not incumbent upon the prosecution to prove that the victim was aware the defendant was shooting at him. See Sutton v. State, 245 Ga. 192 (1), 193 (264 SE2d 184); OCGA § 16-5-21.
2. The trial court did not err in ruling that defendant's in-custody statement was made voluntarily. "A trial court's findings as to factual determinations and credibility relating to the admission of in-custody statements will be upheld on appeal unless clearly erroneous. [Cit.]" Stephens v. State, 170 Ga. App. 342, 343 (317 SE2d 627). The *538 mere fact that defendant did not sign a written statement (a police officer reduced defendant's statement to writing) is of no consequence. See Stephens v. State, 170 Ga. App. 342, 343, supra; Myrick v. State, 155 Ga. App. 496, 497 (2) (271 SE2d 637) (1980).
Judgment affirmed. Sognier, C. J., and Andrews, J., concur.